Citation Nr: 0218640	
Decision Date: 12/23/02    Archive Date: 12/28/02

DOCKET NO.  02-01 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to compensation for vasculitis pursuant to 
38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from August 1966 to 
February 1967.

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Pittsburgh, Pennsylvania.


REMAND

The RO received the veteran's application for compensation 
benefits pursuant to 38 U.S.C.A. § 1151 in January 2001.  
As the claim was filed subsequent to October 1, 1997, the 
amended version of 38 U.S.C.A. § 1151 is applicable.  See 
Public Law No. 104-204, Section 422(a), 110 Stat. 2926 
(September 26, 1996); VAOPGCPREC 40-97 (December 31, 
1997).

Under the amended law, compensation shall be awarded for a 
qualifying additional disability or death in the same 
manner as if such additional disability or death were 
service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability 
if the disability or death was not the result of the 
veteran's willful misconduct and (1) the disability or 
death was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any 
law administered by the Secretary and the proximate cause 
of the disability or death was (A) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical 
treatment, or examination, or (B) an event not reasonably 
foreseeable.

The veteran argues that he requested medical evaluation 
for extremity complaints but that VA personnel failed to 
properly diagnose and treat vasculitis so as to prevent 
irreparable nerve damage.  The claims file contains an 
opinion from A. Kao, M.D., who reports having evaluated 
the veteran in September 2000 for a newly-developed right 
footdrop and worsened numbness in the extremities.  
Dr. Kao noted that the veteran carried a diagnosis of 
diabetic neuropathy since in or around 1998, and that 
diagnostic testing had been completed at the University of 
Pittsburgh Presbyterian Hospital on July 21, 2000.  The 
veteran himself indicates that he sought treatment at the 
Erie, Pennsylvania, VA facility beginning in or around 
1996, and states that he repeatedly appeared for further 
VA consideration of his complaints in 1997 and 1998.  He 
also states he was sent to the University of Pittsburgh 
for testing in 1998.

A review of the claims file reveals that after the veteran 
submitted his informal claim for benefits in January 2001, 
the RO advised him as to the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000); see also regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  Thereafter the veteran 
submitted the statement from Dr. Kao, a physician 
associated with VA.  In the statement of the case issued 
in January 2002, the RO identified the basis for the 
denial of benefits as the lack of medical evidence and the 
veteran's failure to send in any supporting evidence as 
requested.  The RO cites to Dr. Kao's letter, but does not 
appear to afford any weight to such statement.  Moreover, 
the Board particularly notes that both the veteran and Dr. 
Kao have referenced additional medical evidence 
documenting the veteran's VA visits and the results of 
diagnostic testing for the 1996 to 1998 period.  Such 
records are not associated with the claims file and there 
is no indication that the RO has attempted to obtain such 
records in connection with the veteran's appeal.  

38 C.F.R. § 19.9(a) provides that if further evidence or 
clarification of the evidence or correction of a 
procedural defect is essential for a proper appellate 
decision, the Board may undertake its own development or 
remand the case to the agency of original jurisdiction, 
specifying the action to be undertaken.  The VCAA and the 
implementing regulations were not intended to preclude a 
remand in all circumstances.  See 67 Fed. Reg. 3,099 
(January 23, 2002) (to be codified at 38 C.F.R. § 19.9).  
In this case, the RO has not undertaken any development 
and the case is not ready for appellate consideration at 
this time.  As such, remand is warranted to ensure that 
all potentially relevant medical evidence is obtained and 
to further ensure that the veteran is afforded due process 
via the RO's consideration of the merits of his claim 
based on review of a complete and accurate record.

Accordingly, this claim is remanded to the RO for the 
following:

1.  The RO should contact the veteran 
and obtain the names and addresses of 
all medical care providers who treated 
him for vascular/extremity complaints 
since in or around 1996.  The veteran 
is specifically requested to identify 
the names and locations of individual 
VA and/or private facilities, as well 
as the approximate dates of evaluation 
and diagnostic testing, pertinent to 
his claim under 38 U.S.C.A. § 1151.  
After securing any necessary release, 
the RO should obtain these records.  

In particular, the RO should document 
efforts to obtain records of diagnostic 
testing and evaluation from the 
University of Pittsburgh Presbyterian 
Hospital from in or around 1998, and 
specifically a report of testing dated 
July 21, 2000, and, also ensure that 
records of VA treatment at the 
Pittsburgh and Erie facilities, to 
include records of outpatient 
consultation, clinical notes, 
examination reports, diagnostic testing 
results and any in-patient procedures 
pertinent to vascular complaints, are 
obtained from in or around 1996 to the 
present.

2.  After the additionally requested 
medical records are associated with the 
claims file the RO should schedule the 
veteran for a VA examination by a 
vascular specialist.  The examiner 
should review the claims file and 
provide an opinion as to whether the 
failure of VA personnel to diagnose and 
treat vasculitis at an earlier date was 
proximately due to carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of 
fault on the part VA.  The medical 
rationale and a discussion of the 
evidence considered in support of the 
opinion should be provided.

3.  After the development requested 
above has been completed to the extent 
possible, the RO should again review 
the record.  If the benefit sought on 
appeal remains denied the veteran and 
his representative should be furnished 
a supplemental statement of the case 
that includes recitation of the 
evidence considered, the applicable 
laws and regulations and the reasons 
for the denial.  The veteran and his 
representative should then be given the 
opportunity to respond thereto.

Thereafter, subject to current appellate procedure, the 
case should be returned to the Board for further 
consideration, if in order.  No action is required on the 
part of the veteran or his representative until further 
notice is received.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 


	(CONTINUED ON NEXT PAGE)




(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Nancy Robin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (2002).


